Citation Nr: 0706899	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  01-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected Bell's palsy.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to April 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2003, the Board remanded the case to the RO for 
additional development.  

In May 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an expert medical opinion, 
and VHA returned the case to the Board in June 2005.  The 
veteran's representative submitted additional argument in the 
veteran's behalf in June 2005.

In July 2005, the Board denied the veteran's claims.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a June 
2006 order, granted the parties' joint motion for remand, 
vacating the Board's decision and remanding the case for 
compliance with the terms of the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
this matter must be remanded for additional development and 
adjudication.

In a June 2006 Order, the Court granted a joint motion 
between VA and the veteran in which the parties agreed that 
the veteran's case should be remanded.  In the joint motion, 
the parties agreed that certain portions of the Board's June 
2003 remand instructions were not fulfilled.  

Here, the parties note that the June 2003 remand instructed 
that the RO schedule the veteran for VA psychiatric and 
gastrointestinal examinations in order to determine the 
nature and etiology of any current psychiatric and/or 
stomach disorder.  The Board required that the RO send the 
claims file to the examiners, and based on the examination 
and a review of the claims file, the examiners were required 
to answer certain questions.  The parties to the joint 
motion agreed, however, that, based on comments by the 
November 2003 and January 2004 fee-basis examiner, an 
incomplete record was forwarded to this examiner for review 
in connection with the psychiatric examination.  

Regarding the veteran's gastrointestinal disorder, the 
parties to the joint motion agreed that the medical 
examinations dated in October 2003, April 2004, and May 2005 
were insufficient for VA purposes.  Specifically, the 
parties agreed that the May 2005 examiner's statements that 
"[i]t is uncertain what was the cause of Appellant's 
symptoms beginning in December 1987" and that it is 
"possible" the symptoms could be related to IBS, but that 
it is "equally possible" the symptoms could be related to 
the veteran's pregnancy at the time," were not responsive to 
the questions posed by the Board in its June 2003 remand 
order.

Finally, the parties to the joint motion noted that there 
was German language medical evidence in the veteran's claims 
file that required translation.  In this regard, the Board 
notes that, prior to this remand, these records were sent 
for translation and a copy of the translated records have 
been associated with the veteran's claims file.  

Based on the foregoing, and consistent with the June 2006 
Court Order, the Board finds that this matter should be 
remanded in order that the RO may comply with the June 2003 
remand instructions.  As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, the Board notes that during the pendency of 
this appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and 
evidence was needed to substantiate her claims of service 
connection, but was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
her representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims addressed 
in this remand, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should then schedule the 
veteran for VA psychiatric and 
gastrointestinal examinations in order to 
determine the nature and etiology of any 
current psychiatric and/or stomach 
disorder.  Send the full claims file to 
the examiners.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated tests should be performed and 
clinical findings reported in detail.

A.	Psychiatric Examination:  Based on the 
results of the examinations and a 
review of the veteran's claims file, 
the examiner is asked to answer the 
following questions:
(i)	Has the veteran developed a  
psychiatric disorder, and; if 
so, what is the diagnosis or 
diagnoses?
(ii)	If the veteran has a current 
diagnosis of a psychiatric 
disorder, please answer the 
following questions:  Did such 
a psychiatric disorder have its 
onset during her period of 
service from April 1987 to 
April 1990?  Whether such a 
psychiatric disorder was 
manifested within one year 
after the veteran's discharge 
from active military in April 
1990?
(iii)	Was any currently diagnosed 
psychiatric disorder either 
caused or aggravated by her 
service-connected Bell's Palsy?

B.	Gastrointestinal Examination: :  Based 
on the results of the examinations and 
a review of the veteran's claims file, 
the examiner is asked to answer the 
following questions:
(i)	Has the veteran developed 
a gastrointestinal 
disorder, and; if so, what 
is the diagnosis or 
diagnoses?
(ii)	If the veteran has a 
current diagnosis of a 
gastrointestinal disorder, 
please answer the 
following questions:  Did 
such a gastrointestinal 
disorder have its onset 
during her period of 
service from April 1987 to 
April 1990?  
(iii)	Was any currently 
diagnosed gastrointestinal 
disorder either caused or 
aggravated by her service-
connected Bell's Palsy?

C.	 A complete written rationale must be 
offered for any opinion expressed, and 
any opinion provided should take into 
consideration the prior opinion 
expressed in this matter by Richard 
Tavalacci, L.P.C./L.M.P.T., contained 
in the veteran's claims folder.  

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
the RO should again review the veteran's 
claims.  If any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGELTON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



